Citation Nr: 0525032	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

In June 2003, the RO received the veteran's claim of 
entitlement to service connection for arthritis, bilateral 
hip and knee disabilities, and a low back disability.  A 
service connection claim for PTSD was added in September 
2003.  An October 2003 rating decision granted the veteran 
service connection for PTSD, assigning a 30 percent 
disability rating.  The assigned rating for PTSD was 
subsequently increased to 50 percent in a March 2004 rating 
decision.  The veteran's service connection claims for 
arthritis, bilateral hip and knee disabilities, and a low 
back disability were denied by a January 2004 rating 
decision.  The veteran subsequently perfected an appeal as to 
the denials of service connection and the disability rating 
assigned for PTSD.  

In March 2004, the veteran filed an additional claim of 
entitlement to TDIU.  His claim was denied in a July 2004 RO 
rating decision.  The veteran has duly perfected an appeal of 
that decision.




FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for VA psychiatric examinations in January 
2005 and February 2005, which were scheduled to evaluate his 
service-connected PTSD and its effect on his employability.

2.  The veteran failed, without good cause or adequate 
reason, to report for VA physical examinations scheduled in 
October 2003 and February 2005.

3.  Competent medical evidence does not reveal that the 
veteran has a current bilateral hip disability or that such 
is related to his military service or to a service-connected 
disability.  

4.  Competent medical evidence does not reveal that the 
veteran has a current bilateral knee disability or that such 
is related to his military service or to a service-connected 
disability.  

5.  Competent medical evidence does not reveal that the 
veteran has a current low back disability or that such is 
related to his military service or to a service-connected 
disability.  

6.  Competent medical evidence does not reveal that the 
veteran has arthritis or that such is related to his military 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2004).

2.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for scheduled VA examinations.  
38 C.F.R. § 3.655 (2004).

3.  A bilateral hip disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  Arthritis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected PTSD and entitlement to TDIU.  He also seeks 
service connection for bilateral hip and knee disabilities, a 
low back disability, and arthritis.  He alternatively 
contends that these disabilities are either directly related 
to his military service or are secondary to his service-
connected bilateral foot condition.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004) [reasonable doubt to be resolved 
in veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004, April 2004, and March 2005 
statements of the case (SOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in July 
2003, October 2003,  April 2004 and March 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The July 2003 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show that "[y]ou had an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service which 
caused injury or disease;" "a current physical or mental 
disability;" and "a relationship between your current 
disability and an injury, disease, or event in military 
service."

The April 2004 letter also informed the veteran that to 
substantiate a TDIU claim, "you must have:

One service-connected disability ratable at 60 percent 
or more, 

OR

Two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.

See the April 2004 VCAA letter at 6.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by a 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including "State or local 
governments, private doctors and hospitals, or current or 
former employers."  Substantially similar statements were 
contained in the July 2003 and October 2003 letters.  The 
veteran was also notified in the July 2003 letter that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2003 letter notified the veteran that 
if he wanted VA to obtain private treatment records, he 
should "complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from and doctors and/or 
hospitals concerning any treatment you received."  With 
regard to VA treatment, the veteran was advised that if "you 
have received treatment at a Department of Veterans Affairs 
(VA) facility, furnish the date(s) and place(s) . . . [w]e 
will obtain the reports."  The veteran was further notified 
that he could submit a "statement from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner your disability has become 
worse."  Substantially similar statements to those outlined 
above were contained in the October 2003 and April 2004 VCAA 
letters.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter included notice that the veteran should 
submit "[a]ny or all of the following listed evidence."  An 
exhaustive list of potential evidence was then provided 
including, inter alia, "the dates of medical treatment 
during service," "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports."  The October 2003 letter also advised 
the veteran that "[i]f you have no further evidence to 
submit and there is no further evidence that you want the VA 
to obtain, please sign and return the enclosed Statement in 
Support of Claim."  Moreover, both the April 2004 and the 
March 2005 letters included notice that "[i]f you have 
additional information that you would like us to consider, 
please notify us of this fact."  These requests comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the July 2003 
letter requested a response within 30 days, and the April 
2004 letter requested a response in 60 days, each letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
identified in each letter has since elapsed.

The Board is of course cognizant that the July and October 
2003 VCAA letters predated the grant of service connection 
for PTSD and thus the assignment of a disability rating.  
This is not a fatal defect.  According to VA's General 
Counsel, the notice provisions of VCAA do not apply if, in 
response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a notice of 
disagreement (NOD) that raises new issues.  See VAOPGCPREC 8-
2003 (December 22, 2003).  This is the situation here.  The 
veteran's initial claim was for service connection for PTSD.  
He was provided VCAA notice regarding these claims by means 
of July and October 2003 VCAA letters.  In an October 2003 
rating decision, service connection was granted for PTSD.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of the VCAA are not applicable as to the claim for 
an increased initial rating for PTSD.  That is, because the 
veteran was provided with adequate VCAA notice in July and 
October 2003 in regard to his initial service connection 
claim, VA is not required to provide additional notice with 
respect to the subsequent "downstream" claim for an 
increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with an 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Moreover, the March 2005 VCAA letter specifically referenced 
the claim for an increased rating for PTSD, as well as the 
TDIU claim.  Thus, specific VCAA notice has been provided as 
to those claims.  The Board additionally observes that, as 
will be discussed in detail below, these two claims are being 
decided by operation of law, namely 38 C.F.R. § 3.655.  Under 
such circumstances, the Court has held that VCAA notice is 
not required.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of each of his 
claims.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the Grand Island VA Medical Center 
(VAMC), private treatment records from D.H., M.D., the Howard 
County Medical Clinic, and multiple examination reports from 
the veteran's private psychologist, Dr. M.C. 

As noted above, the veteran failed to report for VA 
psychiatric examinations in January and February 2005.  He 
also failed to report for VA examinations to evaluate his 
claimed musculoskeletal disabilities in October 2003 and 
February 2005.  The consequences for the veteran's failure to 
report for these examinations will be discussed in detail 
below.  Neither the veteran nor his attorney has indicated 
that any other pertinent evidence exists which has not 
already been obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA. 
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a TDIU.

The Board will discuss these two claims together, since the 
outcome hinges on the same facts and law.  The law pertaining 
to a veteran's failure to report for VA examination, in 
particular 38 C.F.R. § 3.655, applies equally to the TDIU 
claim and the increased rating claim.  In this connection, 
the Board notes that a TDIU claim is a claim for increased 
compensation.  See Hurd v. West, 13 Vet. App. 449 (2000).  



Pertinent Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2004) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Additionally, 38 C.F.R. § 3.326 (2004) provides: 

(a) Where there is a claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination. 

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.  However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms "examination" and "reexamination" include 
periods of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Analysis

As noted in the Board's VCAA discussion above, the veteran, 
apparently acting on advice of counsel, has failed to report 
for multiple VA psychiatric examinations which were scheduled 
to determine the nature and severity of his service-connected 
PTSD and its effect on employability.  Various explanations 
have been provided for the veteran's failure to report to VA 
examinations by his attorney.  In a February 11, 2005 letter, 
the attorney argued that the veteran "submitted private 
medical evidence which he believes is sufficient for rating 
purposes.  At this date he has not received notice from the 
Department of Veterans Affairs that his medical evidence is 
inadequate for rating purposes."  The attorney further 
contended that the "veteran is not refusing to attend the 
scheduled VA compensation examination: he is requesting, 
instead, that the VA Regional Office adjudicate the 
previously submitted evidence to determine its adequacy."

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied.  See 38 C.F.R. § 3.655.  Section 3.655, however, 
is only effective where (1) entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and (2) a 
claimant, without good cause, fails to report for such 
examination, or reexamination.  38 C.F.R. § 3.655(a) (2004).  

In the instant case, the veteran, through counsel, argues 
that private medical reports of Dr. M.C. are adequate for 
rating purposes and that he will not attend a VA examination 
until the RO "adjudicates the previously submitted evidence 
to determine its adequacy."  See February 11, 2005 letter at 
2.  Although the veteran and his attorney contend that ample 
evidence exists to decide his increased rating and TDIU 
claims, determining the adequacy of the evidence is not the 
responsibility of the veteran.  It is the responsibility of 
VA adjudicators, based upon their administrative experience 
and expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  See 38 C.F.R. §§ 
3.159, 3.326 (2004); see also Shoffner v. Principi, 16 Vet. 
App. 208, 213 (2002) [holding that VA has discretion to 
decide when additional development is necessary].  

As provided in 38 C.F.R. § 3.159(c)(4) (2004), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."  38 C.F.R. 
§ 3.326(a) (2004) (emphasis added); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.  

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA psychiatric examination.  
This was is not motivated by any desire to deny the veteran's 
claim or to draw out the appeals process, as the attorney 
impliedly alleges without providing any support for that 
allegation.  Rather, the development of the record is 
mandated by VA regulations and decisions of the Court.  

In this case, an additional medical examination of the 
veteran is necessary.  See 38 C.F.R. § 3.159 (2004).  The 
only medical evidence regarding the veteran's psychiatric 
symptomatology emanates from the veteran's private 
psychologist, Dr. M.C.  Dr. M.C.'s reports dated November 
2004 and January 2005 reveal severe PTSD symptomatology, 
specifically noting, inter alia, that the veteran experiences 
intense flashbacks at least once per month, "pervasive 
nightmares" and insomnia, social isolation, and poor memory.  
Dr. M.C. further reported that the veteran's anger is so 
pervasive that he is almost hostile."  Severe nervousness, 
anxiety, and speech disturbance were also noted.  He further 
reported that due to the veteran's inability to control his 
emotions, poor social adaptation, impatience, and confusion; 
he is "completely unable to work."  

[The Board observes in passing that the veteran's attorney 
very recently submitted an additional statement from Dr. M.C. 
which was dated in July 2005.  The attorney did not include a 
waiver of initial RO consideration of that evidence.  See 38 
C.F.R. 
§ 20.1304 (2004).  However, the Board has reviewed this 
statement and finds that it is reiterative and cumulative of 
earlier, much longer November 2004 and January 2005 
statements from the same psychologist to the effect that the 
veteran's service-connected PTSD is severely disabling.  Both 
of those statements were considered, and specifically 
referenced, in the March 2005 SSOC issued by the RO.  
Therefore, the Board finds that a remand is not required for 
initial RO consideration of this recent cumulative evidence.]  

The Board observes that although severe PTSD symptomatology 
is noted in Dr. M.C.'s reports, curiously, the remainder of 
the evidence of record is completely negative for complaints 
of or treatment of PTSD (or for that matter any psychiatric 
disability) in the 59 years since the veteran's separation 
from active duty.  Indeed, while private and VA treatment 
records reflect regular treatment for a myriad of other 
conditions, these same records are notably silent regarding 
PTSD.  The Board is particularly concerned by the apparent 
inconsistency in this evidence, especially the findings of 
severe PTSD symptomatology in private psychological 
examinations, without the slightest mention of such in the 
remainder of the medical evidence.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

In addition, Dr. M.C.'s reports document other psychiatric 
disabilities, including anxiety disorder; severe "dystymic" 
[sic] disorder; and personality disorder, not otherwise 
specified.  See the November 2004 report.  It is unclear from 
these reports just how these other disabilities impact the 
veteran's disability picture.  Such delineation is necessary 
for the Board to make an informed decision as to both the 
PTSD and TDIU claims.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998)   

The Board believes that the evidence of record is 
insufficient for rating purposes.  Moreover, the reports 
provided by the veteran through counsel, replete with 
references to other, non service-connected psychiatric 
disabilities, cannot establish entitlement to a disability 
rating higher than the 50 percent rating already awarded, and 
cannot establish entitlement to TDIU.  See Torres v. 
Nicholson, U.S. Vet. App. No. 03-1125 (August 17, 2005).  
This is a single judge memorandum decision; however, see 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  [The Board additionally observes 
that Torres is another case involving a claimant's failure to 
report for VA examination, evidently based on the advice of 
the same attorney.]  
 
In particular, and crucially, Dr. M.C. appears to attribute 
much of the veteran's psychiatric symptomatology not to PTSD 
but to "severe" dysthymic disorder and to personality 
disorder with "severe passive/aggressive if not paranoid 
features".  
See the January 2005 letter.  Under such circumstances, a 70 
percent or higher disability rating cannot be awarded without 
further inquiry into the nature and extent of the veteran's 
various psychiatric diagnoses.  Moreover, since the veteran's 
principal service-connected disability is PTSD, TDIU cannot 
be awarded without such inquiry. 

The Board believes that a VA examination is necessary to 
resolve these deficiencies in the record.  However, as noted 
above, the veteran and his attorney have exhibited no 
willingness to cooperate with VA in this process.  The 
veteran has already been scheduled for multiple VA 
psychiatric examinations.  He has failed to report for each, 
noting that the private medical evidence is sufficient to 
properly adjudicate the claim.  For the reasons expressed 
above, the Board disagrees.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that 
case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea, supra.  In Maged v. West, U.S. Vet. App. No. 97-1517 
(January 8, 1999), the claimant refused to report for VA 
examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 
16-17.  The Court held that the appellant had not shown good 
cause for his refusal to attend a VA examination and affirmed 
the Board's denial of service connection. 
Of particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor." 
See Maged, slip op. at 17-18.  Similar efforts to prevent the 
submission of what the veteran perceives as potentially 
negative evidence appear to be afoot in this case, thus 
suggesting that the veteran and his attorney may have 
something to hide.  

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
the recently decided case of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the same attorney presented similar argument 
to the affect that a private medical examination the veteran 
had submitted was sufficient to adjudicate the claim, without 
the need to report for VA examinations.  The attorney further 
contended, as here, that the veteran need not report to a VA 
examination until such time as VA provided the veteran 
adequate reasons for their determination that the private 
medical examination was inadequate.  [The same attorney made 
similar contentions in Torres, supra].  

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating for 
any service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to an increased rating for PTSD 
and entitlement to TDIU cannot be established or confirmed 
without a current VA examination.  The veteran's belief that 
the private medical records were sufficient to adjudicate 
these claims does not represent good cause for his failure to 
report for multiple VA examinations.  See 38 C.F.R. 
§ 3.655(a) (2004); see also Kowalski, supra.  

The Board has also considered the remainder of the arguments 
presented in the January 14, 2005 letter from the veteran's 
attorney, which essentially contend that the veteran was 
unable to attend the scheduled VA examinations.  This letter 
specifically stated that:

1) [the veteran] reports that he does not currently have the 
financial means to travel from       , NE [sic] to Omaha, NE.  
[the blank space is in the letter]

2) [the veteran] reports that due to numerous medical 
conditions he is not able to drive this distance unassisted.

4) [the veteran] reports that due to the time of year that 
this examination is scheduled . . . and the uncertain weather 
conditions he is wary of traveling such a distance over 
unfamiliar roads and in an unfamiliar large city.

5) [the veteran] reports that his present personal vehicle is 
unsafe to travel from Grand Island, NE to Omaha, NE.

6) [the veteran] reports that due to his advanced age he is 
unable to drive to Omaha, NE unassisted.

See January 14, 2005 letter at 1-2.

The attorney noted that the veteran purportedly was not 
"refusing to attend a VA examination, but is not capable for 
the above cited reasons to attend this exam."  Id. at 2.  

Following receipt of this letter, the RO rescheduled the 
veteran's VA examinations at the Grand Island VAMC, which is 
only 25 miles from the veteran's residence (according to 
correspondence from his attorney).  This accommodation on the 
part of the RO did not satisfy the veteran and his attorney, 
and an additional letter dated February 11, 2005 was sent to 
the RO, reiterating their prior "concerns."  Indeed, the 
only real difference between the January 14, 2005 letter and 
the February 11, 2005 letter was the replacing of "Omaha, 
NE" with "Grand Island, NE."  

After careful review of the evidence, the Board finds that 
none of the excuses listed above for the veteran's failure to 
report for VA examinations represents "good cause" 
sufficient to avoid a denial of the claim under 38 C.F.R. 
§ 3.655.

The Board notes that despite his recent claims of being 
unable to travel to the contrary, the veteran did report for 
a VA examination in Sheridan, Wyoming in February 2002.  He 
also has received treatment at the Grand Island VAMC on a 
regular basis, including as recently as March 2005, despite 
his claims only a month prior that he was unable to attend a 
compensation and pension examination at the same facility due 
to the alleged hardships listed above.  It also appears that 
the veteran attended a private audiology examination in Grand 
Island in May 2003 as part of a separate claim, as the 
audiologist's letterhead reveals that his office is located 
in that city.  Even more telling is an April 2004 VA 
treatment note in which the veteran reported that he "has 
been following up with a private cardiologist in Omaha."

More significantly, the Board notes that the veteran was able 
to travel from his home for examination at his private 
psychologist's office in North Platte, Nebraska, in August 
2003 and August 2004, despite that city being some distance 
from his residence.  Moreover, the medical evidence of 
record, including that submitted by the veteran's private 
physicians, does not indicate that the veteran is housebound, 
or otherwise unable to travel.  The veteran and his attorney 
have also not submitted a scintilla of evidence to support 
their contention that the veteran's financial situation is so 
dire as to preclude travel to either the Omaha or Grand 
Island VAMCs.

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In 
this case, there is no evidence, aside from the attorney's 
report, that the veteran is unable to travel.  As discussed 
immediately above, there is a great deal of evidence to the 
contrary.  The Board also observes that the veteran refused 
to report for VA examinations long before his current excuses 
surfaced. Finally, the Board cannot help but not what appears 
to be a well-established pattern on the part of the veteran's 
attorney in advising his clients not to report for 
examination.  Under such circumstances, the Board finds the 
proffered excuses to be incredible.   

It thus appears from the record that the veteran and his 
attorney are attempting to pick and choose those examinations 
they will attend, and those they will not.  Given that the 
veteran has reported for other VA and private examinations, 
including those at some distance from his home (even outside 
the state), his recent contentions to the affect that he is 
physically and/or financially unable to attend the requested 
VA examinations is decidedly lacking in probative value.  
Such argument appears to constitute no more than a further 
attempt on the part of the veteran and his attorney to 
manipulate the evidence in their favor.  The Board cannot 
countenance such activity.  Indeed, the veteran's failure to 
report for multiple VA examinations has undoubtedly wasted 
scarce VA resources and occupied time that VA physicians 
could have been spent treating other veterans. 

As noted in Kowalski, the veteran "and his counsel are 
expected to cooperate in the efforts to adjudicate his 
claim."  Here, they have not done so, and have failed to 
provide "good cause" for the veteran's repeated failure to 
attend VA examinations.  

Accordingly, under the provisions of 38 C.F.R. § 3.655, the 
Board must deny the veteran's claim for an increased rating 
for this service-connected PTSD and entitlement to TDIU.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for arthritis.

The veteran also seeks service connection for bilateral hip 
and knee disabilities, a low back disability, and unspecified 
arthritis.  He alternatively contends that these disabilities 
are either directly related to his military service or are 
secondary to his service-connected bilateral foot condition.  
As noted above, the veteran failed to report for VA 
examinations regarding these conditions in October 2003 and 
February 2005.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).


Analysis

As has been noted the above, the veteran, evidently on advice 
from his counsel, has willfully failed to report for VA 
examinations which were scheduled to determine the existence 
of the claimed disabilities and any relationship to the 
veteran's military service.

The law and regulations concerning VA examinations and 
failure to report therefor have been set forth above and will 
not be repeated.  The pertinent law and regulations relating 
to service connection claims, however, are somewhat different 
than those relating to increased rating claims.  While 
38 C.F.R. § 3.655 requires the denial of an increased rating 
claim when the veteran fails without good cause to report for 
a VA examination, the same regulation requires that a service 
connection claim be decided based on the evidence of record.  
Accordingly, the Board will proceed to adjudicate the 
veteran's service connection claim in the absence of VA 
examination due to his willful failure to report therefor.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, 
supra.  

With respect to Hickson/Wallin element (1), various private 
treatment records from the Howard County Medical Clinic and 
Dr. D.H. indicate that the veteran suffers from chronic low 
back, hip, and knee pain; however, no underlying diagnosis 
for these symptoms has been identified by any of the private 
or VA treatment records.  The Court has made clear on 
numerous occasions that symptoms alone (such as pain), 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

In the absence of a diagnosed low back, hip, and knee 
disabilities, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

To the extent that the veteran and his attorney contend that 
low back, hip, and knee disabilities currently exist, it is 
now well established that laypersons without medical 
training, such as the veteran and his attorney, are not 
competent to comment on medical matters such as diagnosis, 
date of onset, or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Their statements offered in 
support of these claims is therefore not competent medical 
evidence and does not serve to establish the existence of a 
current disability(ies).

Hickson/Wallin element (1) has accordingly not been met with 
respect to the veteran's claimed low back, hip, and knee 
conditions.  These claims claim fail on this basis alone.  
While the scheduled VA examinations may very well have 
provided this crucial but missing evidence, the veteran 
failed to report for each examination.  As noted in the 
discussion of the veteran's increased rating and TDIU claims 
above, neither the veteran nor his attorney have shown "good 
cause" for not reporting to such examinations.  

With respect to the veteran's service-connection claim for 
arthritis, February 2002 X-rays revealed degenerative changes 
in the interphalangeal joints of the bilateral feet.  
Hickson/ Wallin element (1) has therefore been satisfied with 
respect to the veteran's service connection claim for 
arthritis.

With respect to Hickson element (2), in-service disease or 
injury, service medical records, including the separation 
examination, are pertinently negative for complaint or 
treatment of any of the above-referenced musculoskeletal 
disabilities.  Nor is there any competent medical evidence 
documenting the presence of arthritis within the one year 
presumptive period after service.  Indeed, the first mention 
of any of the alleged symptomatology does not appear in the 
medical records for more than a half century following 
service.  The second Hickson [direct service connection] 
element has therefore not been met for any of these 
conditions.

The record does, however, indicate that the veteran is 
service-connected for a bilateral "weak foot" condition, 
currently evaluated as 10 percent disabling.  
Wallin [secondary service connection] element (2) has 
accordingly been satisfied.

Turning to the crucial element of medical nexus, the private 
medical evidence provided by Dr. D.H. notes that the 
veteran's hip, knee, and low back "pain" is secondary to 
his service-connected bilateral foot disability.  However, as 
noted above, pain alone without an underlying diagnosed 
condition, is not a disability for which service connection 
can be granted.  See Sanchez-Benitez, supra.  Accordingly, 
Dr. D.H.'s opinion does not provide the required nexus 
evidence, as such did not associate an actual diagnosed 
disability, such as arthritis, to the veteran's service or a 
service-connected disability.  In particular, Dr. D.H. did 
not render an opinion regarding the etiology of the veteran's 
interphalangeal arthritis.

None of the other medical evidence of record contains any 
competent medical opinion serving to relate any of the 
veteran's claimed musculoskeletal disabilities to his service 
or a service-connected disability.  While the scheduled VA 
examinations may have provided this crucial evidence, the 
veteran and his attorney have refused to cooperate with VA in 
their efforts to provide such examination.

The only other evidence which serves to connect the veteran's 
various alleged disabilities with his military service or his 
service-connected bilateral foot condition emanates from the 
veteran and his attorney.  As noted above, however, as 
laypersons without medical training, they are not qualified 
to render medical opinions regarding matters such as 
diagnoses and determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu, supra.  The 
veteran's opinion and that of his attorney on matter of 
medical nexus is accordingly lacking in probative value.

In short, the crucial but missing elements in this case are 
evidence of a current disability and/or a medical nexus 
opinion.  The veteran was scheduled for multiple VA 
examinations which would have provided this needed evidence, 
but he failed to report for each examination without good 
cause.  As noted above, 38 C.F.R. § 3.655 (2004) requires 
that in such situations the claim be decided on the evidence 
of record.  For reasons stated above, none of the other 
evidence of record provides the needed evidence.  
Hickson/Wallin element (3) has accordingly not been met and 
the veteran's claims fail on this basis also .


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to TDIU is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a low back disability is denied.

Service connection for arthritis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


